Exhibit 10.1

AMENDMENT TO JOHN H. HARLAND COMPANY
1999 STOCK OPTION PLAN

The John H. Harland Company 1999 Stock Option Plan is amended effective as of
December 19, 2006, as follows:

1.

By revising the definition of “Change in Control” to read as follows:

Change in Control — means, unless otherwise provided in the applicable Option
Agreement or Restricted Stock Agreement, the Company sells all or substantially
all of its assets for cash or property or for a combination of cash and property
or consummates any merger, consolidation, reorganization, division or other
corporate transaction in which Stock is converted into another security or into
the right to receive securities or property.

In addition, a “Change in Control” also shall be deemed to occur upon a change
in the composition of the Board that causes less than a majority of the
directors of the Company to be directors that meet one or more of the following
descriptions:

(a)           a director who has been a director of the Company for a continuous
period of at least 24 months,

(b)           a director who was serving on the Board as a result of the
consummation of a sale by the Company of all or substantially all of its assets
or the consummation by the Company of any merger, consolidation, reorganization,
or business combination with any person that would not be a Fundamental Change,
or

(c)           a director whose election or nomination as director was approved
by a vote of at least two-thirds of the directors described in clauses (a), (b)
or (c) by prior nomination or election, but excluding, for purposes of this
clause (c), any director whose initial assumption of office occurred as a result
of an actual or threatened (i) election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person or group other than the Board or (ii)
tender offer, merger, sale of substantially all of the Company’s assets,
consolidation, reorganization or business combination that would be a
Fundamental Change on the consummation thereof.

For purposes of this amendment, a “Fundamental Change” shall be deemed to occur
upon the sale by the Company of all or substantially all of its assets or the
consummation by the Company of any merger, consolidation, reorganization, or
business combination with any person, in each case, other than in a transaction:


(1)           IN WHICH PERSONS WHO WERE SHAREHOLDERS OF THE COMPANY (IMMEDIATELY
PRIOR TO SUCH SALE, MERGER, CONSOLIDATION, REORGANIZATION, OR BUSINESS
COMBINATION) OWN, IMMEDIATELY THEREAFTER, (DIRECTLY OR INDIRECTLY) MORE THAN 50%
OF THE COMBINED VOTING


--------------------------------------------------------------------------------





 


POWER OF THE OUTSTANDING VOTING SECURITIES OF THE PURCHASER OF THE ASSETS OR THE
MERGED, CONSOLIDATED, REORGANIZED OR OTHER ENTITY RESULTING FROM SUCH CORPORATE
TRANSACTION (THE “SUCCESSOR ENTITY”);


(2)           IN WHICH THE SUCCESSOR ENTITY IS AN EMPLOYEE BENEFIT PLAN
SPONSORED OR MAINTAINED BY THE COMPANY OR ANY PERSON CONTROLLED BY THE COMPANY;
OR


(3)           AFTER WHICH MORE THAN 50% OF THE MEMBERS OF THE BOARD OF DIRECTORS
OF THE SUCCESSOR ENTITY WERE MEMBERS OF THE BOARD AT THE TIME OF THE ACTION OF
THE BOARD APPROVING THE TRANSACTION.

2.

By replacing the last four sentences of Section 7.3 with the following three
sentences:

At the discretion of the Committee, an Option Agreement may provide for the
payment of the Option Price either (1) in cash, (2) by check acceptable to the
Committee, (3) by delivery of Stock acceptable to the Committee, or (4) by
withholding shares of Stock that otherwise would be issuable upon the exercise
of the Option, or in any combination of those payment methods.  Additionally,
the Option Price may be paid through any cashless exercise procedure acceptable
to the Committee or its delegate.  The value of any Stock surrendered or
withheld as payment in the exercise of an Option shall be equal to the Fair
Market Value of such Stock on the date of exercise.

3.

By revising the last sentence of Section 13 to read as follows:

In addition, in the event of a Change in Control, unless otherwise provided in
the Restricted Stock Agreement, any and all outstanding issuance or forfeiture
conditions on any Restricted Stock automatically shall be deemed satisfied in
full as of the date of the consummation of the Change in Control.

4.

Except as otherwise amended, the Plan shall remain in full force and effect.

 


--------------------------------------------------------------------------------